Memorandum: The proof in this case sustains the judgment of conviction on one count against both defendants for the crime of conspiracy in violation of subdivision 6 of section 580 of the Penal Law. It also sustains the conviction of both defendants on nine counts for the crimes of giving and taking bribes in violation of sections 1822 and 1823 of the Penal Law. However, on this record, the charges against defendant Britting *773on nine counts of taking unlawful fees (Penal Law, § 1826) and on five counts for taking illegal fees (Penal Law, § 855) were merged in the charges of bribery involving identical facts. In reality they amounted to duplicate convictions for the same offenses and, as such, they are reversed and the counts dismissed. As thus modified, the judgments of conviction should be affirmed.
Chief Judge Desmond and Judges Dye, Fuld, Froessel, Van Voorhis, Burke and Foster concur.
Judgments modified, in accordance with the memorandum herein, and, as so modified, affirmed; no opinion.